United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY, Philadelphia, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-427
Issued: January 7, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 6, 2006 appellant, through his attorney, filed a timely appeal from a
November 22, 2006 schedule award by the Office of Workers’ Compensation Programs for 14
percent impairment of the left upper extremity and 15 percent impairment of the right upper
extremity. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUES
The issues are: (1) whether appellant has established that he has more than 14 percent
impairment of the upper left extremity and 15 percent impairment of the right upper extremity;
and (2) whether the Office properly determined appellant’s correct pay rate for schedule award
purposes. On appeal appellant’s attorney contends that the schedule award was based on an
incorrect pay rate.

FACTUAL HISTORY
On June 20, 2000 appellant, then a 58-year-old tractor trailer operator, filed a traumatic
injury claim alleging that on May 25, 2000 he sustained an injury to his right shoulder while in
the performance of duty. On September 27, 2000 the Office accepted appellant’s claim for
derangement of the right shoulder and arthroscopic surgery was performed on
September 29, 2000. Appellant was off work from September 29 to November 17, 2000. He
returned to work full duty. An acromioplasty and rotator cuff repair was performed on the left
shoulder on July 7, 2005 and accepted by the Office.
On August 30, 2006 appellant filed a claim for a schedule award.
In a medical report dated June 1, 2006, Dr. Richard I. Zamarin, a Board-certified
orthopedic surgeon, opined that appellant had reached maximum medical improvement with
regard to both upper extremities. Utilizing the American Medical Association, Guides to the
Evaluation of Permanent Impairment (5th ed. 2001), he determined that appellant had a four
percent impairment to his right upper extremity1 and a seven percent impairment of the left upper
extremity.2 Dr. Zamarin stated that, pursuant to the A.M.A., Guides, appellant had 22 percent
upper extremity impairment based on 24 percent hand deficit. He opined that appellant’s regular
duties caused a permanent aggravation of his cervical degenerative disc disease as well as the
degenerative joint disease of his right shoulder. Dr. Zamarin opined that compensation for the
condition of his right shoulder caused him to injure his left shoulder, thereby, causing the need
for surgery on the left shoulder. He believed that appellant had reached maximum medical
improvement.
By letter dated September 25, 2006, the Office referred appellant to Dr. F. Hanley, a
Board-certified orthopedic surgeon, for a second opinion. In a report dated October 17, 2006,
Dr. Hanley diagnosed post irreparable rotator cuff tear of the right shoulder and rotator cuff tear
of the left shoulder, both surgically treated. He stated that appellant reached maximum medical
improvement as of September 29, 2001. Dr. Hanley noted that appellant had left-sided
symptomatology at least in some degree due to the overuse because of his right shoulder
problems. Utilizing the A.M.A., Guides, he found that appellant had an impairment of seven
percent of his left upper extremity.3 Dr. Hanley noted no impairment of the right shoulder.

1

Dr. Zamarin based his finding of seven percent impairment of the left upper extremity on two percent
impairment due to flexion and two percent impairment in extension.
2

Dr. Zamarin based his finding of four percent impairment of the right upper extremity on three percent
impairment in flexion and four percent impairment in abduction.
3

Dr. Hanley found that forward flexion was 180 and extension was 40 and that this would equal one percent
impairment. A.M.A., Guides 476, Figure 16-40. Abduction of 140 and adduction of 30 is equal to three percent
impairment and internal rotation of 70 and external rotation of 80 is one percent. A.M.A., Guides 477, Figure 1646; 479, Figure 16-46. Dr. Hanley then found that external rotation weakness of 4/5 gave him two percent
additional impairment for a total of seven percent impairment of the left upper extremity as a consequence of his
current findings. A.M.A., Guides 510, Table 16-35.

2

In a report dated November 2, 2006, the Office medical adviser noted that Dr. Zamarin
proposed a schedule award for appellant’s cervical spine complaints. However, the Office
medical adviser noted that appellant’s cervical spine disorders did not represent an accepted
condition and that there is no medical evidence to support its addition to the list of accepted
conditions. The Office medical adviser concluded that Dr. Zamarin’s various calculations of
hand function and sensory loss could not be accepted as contributing to a schedule award. He
noted that Dr. Hanley did not find any cervical spine degenerative condition and did not
recommend a schedule award for the cervical spine. The Office medical adviser further noted
that Dr. Hanley recommended a schedule award for the right upper extremity but did not
recommend one for the left upper extremity. However, he noted that Dr. Hanley did recommend
that the left shoulder condition was secondary to overuse because of the right shoulder problems
and that therefore it should be an accepted conditions. The Office medical adviser stated:
“In regard to the right upper extremity, page 506, [T]able 16-27, Impairment of
Upper Extremity after Arthroplasty of Specific Bones and Joints, right shoulder
resection arthroplasty of the distal clavicle which was done as part of this
claimant’s operative procedures is equivalent to 10 percent impairment of the
right upper extremity for resection arthroplasty. The range of motion of the
[right] shoulder calculation is made utilizing page 476, [F]igure 16-40, Pie Chart
of Upper Extremity Motion Impairments due to lack of Flexion Extension of the
Shoulder, forward flexion is 180 degrees, extension is 40 degrees, and forward
flexion results in zero impairment and the extensor results at one percent
impairment of the right upper extremity. Utilizing page 477, [F]igure 16-43, Pie
Chart of Upper Extremity Motion Impairments due to Lack of Abduction and
Adduction of the Shoulder, abduction is 140 degrees, which is equivalent to two
percent impairment and adduction is 30 degrees which is equivalent to one
percent impairment because both arise from the same pie chart, they can be added
for a three percent impairment, i.e., 2 + 1. Utilizing page 479, [F]igure 16-46, Pie
Chart of Upper Extremity and Impairments Due to Lack of Internal and External
Rotation of the Shoulder, internal rotation is 70 degrees which is equivalent to one
percent impairment, external rotation is 80 degrees which is equivalent to zero
percent impairment, therefore, in regard to internal and external rotation
represents one percent impairment. The range-of-motion measurements therefore
represent one percent plus three percent plus one percent equals five percent
impairment. The 10 percent impairment for arthroplasty is combined with
5 percent for range of motion and 5 percent plus 10 percent equals 15 percent.
Therefore, it is my recommendation in regard to this claimant’s right upper
extremity represents a 15 percent impairment.
“In regard to [appellant’s] left upper extremity, based on his shoulder impairment,
utilizing page 506, [T]able 16-27, Impairment of Upper Extremity after
Arthroplasty of Specific Bones and Joints, resection arthroplasty distal clavicle
equals 10 percent impairment. The range-of-motion measurements noted by
Dr. Hanley indicated a reduced range of motion. Utilizing page 476, [F]igure 1640, Pie Chart of Upper Extremity Motion Impairments Due to Lack of Flexion
Extension of the Shoulder, forward flexion is 170 degrees which represents one
percent impairment; adduction is 40 degrees and represents one percent
3

impairment. Utilizing page 477, [F]igure 16-43, Pie Chart of Upper Extremity
Motion Impairments Due to Lack of Abduction and Adduction of the Shoulder,
abduction is 140 degrees which represents two percent impairment and adduction
is 40 degrees and represents zero percent impairment.
Therefore,
abduction/adduction represents two percent impairment of the left shoulder.
Utilizing [F]igure 16-46, page 479, Pie Chart of Upper Extremity Impairments
Due to Lack of Internal and External Rotation of the Shoulder, external rotation
of 70 degrees equals zero percent impairment and internal rotation of 70 degrees
equals one percent impairment. Therefore, based upon the left shoulder range of
motion restrictions, there is a four percent impairment. The 10 percent
arthroplasty may be combined with the four percent range-of motion impairment
utilizing page 604, Combined Value[s] Chart, 10 plus 4 equals 14 percent
impairment to the left upper extremity.
“Therefore, in summary, it is my recommendation that the right upper extremity
equals 15 percent impairment and the left upper extremity equals 14 percent
impairment. The date of maximum medical improvement on Dr. Zamarin's
examination was June 1, 2006.
On November 22, 2006 the Office issued schedule awards for 15 percent impairment to
the right upper extremity and 14 percent to the left upper extremity. The date of maximum
medical improvement was found to be June 1, 2006 based on Dr. Zamarin’s examination. The
Office also found that appellant’s effective date of pay rate was September 29, 2000.
LEGAL PRECEDENT -- ISSUE 1
The schedule award of the Federal Employees’ Compensation Act4 and its implementing
regulations at 20 C.F.R. § 10.404 provide for compensation to employees sustaining impairment
from loss or loss of use of specified members of the body. The Act, however, does not specify
the manner in which the percentage loss of a member shall be determined. The method used in
making such determination is a matter which rests in the sound discretion of the Office. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tales so that there may be uniform standards applicable to all claimants. The A.MA., Guides has
been adopted by the Office as a standard for evaluation of schedule losses and the Board has
concurred in such adoption.5 As of February 1, 2001, schedule awards are calculated according
to the fifth edition of the A.M.A., Guides, published in 2000.6

4

5 U.S.C. §§ 8101-8193.

5

Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

6

A.M.A., Guides 467, Figure 28.

4

ANALYSIS -- ISSUE 1
The Office medical adviser properly applied the A.M.A., Guides and provided rationale
for rating 15 percent impairment of the right upper extremity and 14 percent impairment of the
left upper extremity.
When evaluating appellant’s impairment in his right upper extremity, the Office medical
adviser stated that appellant would be entitled to an impairment rating of 10 percent of his right
upper extremity for the resection arthroplasty of the distal clavicle.7 He noted that appellant had
forward flexion of 180 degrees which resulted in zero percent impairment, but that 40 degrees of
extension resulted in one percent impairment.8 The Office medical adviser advised that
appellant’s abduction of 140 degrees was equivalent to two percent impairment and adduction of
30 degrees was equivalent to one percent impairment.9 He then determined that appellant had
one percent impairment for internal rotation of 70 degrees and zero percent impairment for
external rotation of 80 degrees.10 The Office medical adviser properly combined the 10 percent
impairment for arthroplasty resection with the loss of range of motion impairment of 5 percent to
find 15 percent impairment of the right upper extremity. These findings are supported by the
A.M.A., Guides. Accordingly, the Board finds that the Office properly relied upon the report of
the Office medical adviser in finding that appellant had 15 percent impairment to his right upper
extremity.
With regard to appellant’s impairment to his left upper extremity, the Office medical
adviser again noted that, as appellant underwent a resection arthroplasty of the distal clavicle,
representing 10 percent impairment pursuant to the A.M.A., Guides.11 As to the range of motion
measurements, appellant had forward flexion of 170 degrees which represented one percent
impairment,12 abduction of 140 degrees which represented two percent impairment, adduction of
40 degrees which equaled zero percent impairment,13 external rotation of 70 degrees which
equaled zero percent impairment and internal rotation of 70 degrees which equaled one percent
impairment.14 Combining the 4 percent loss of range of motion with the 10 percent arthroplasty
resection, the Office medical adviser properly found that appellant had 14 percent impairment of
the left upper extremity pursuant to the A.M.A., Guides.

7

Id. at 506, Table 16-27.

8

Id. at 476, Figure 16-40.

9

Id. at 477, Figure 16-43.

10

Id. at 479, Figure 16-46.

11

Id. at 506, Table 16-27.

12

Id. at 476, Figure 16-40.

13

Id. at 477, Figure 16-43.

14

Id. at 477, Figure 16-46.

5

Although Dr. Zamarin stated that appellant had 24 percent impairment of his right hand
which he reported resulted in an additional 22 percent impairment of the right upper extremity,
the Office medical adviser properly noted that the claim was not accepted for any impairment to
the cervical spine or the hand. The Board finds that the opinion of the Office medical adviser
represents the weight of the medical evidence of record and establishes that appellant has no
more than 15 percent impairment of his right upper extremity and 14 percent impairment of his
left upper extremity.
LEGAL PRECEDENT -- ISSUE 2
Under 5 U.S.C. § 8101(4), monthly pay means the monthly pay at the time of injury, or
the monthly pay at the time disability begins or the monthly pay at the time compensable
disability recurs, if the recurrence begins more than six months after the injured employee
resumes regular full-time employment with the United States, whichever is greater.
ANALYSIS -- ISSUE 2
With regard to appellant’s right shoulder the effective pay date would be either the date
of the injury, June 20, 2000, or the date of disability, September 29, 2000, whichever is greater.
The Office properly utilized the date of appellant’s disability, i.e., the date of his surgery on his
right shoulder, as the effective date of pay rate. Appellant’s attorney argues on appeal that
pursuant to Patricia K. Cummings,15 the correct date for calculating the pay rate should be the
date of the report of Dr. Hanley. Counsel contends that this report is the date of the medical
evaluation which substantiated the degree of impairment. Pursuant to Cummings, this should be
the effective date of pay rate. This case is easily distinguishable from Cummings. In Cummings,
the schedule award was a result of an occupational disease claim for carpal tunnel syndrome
which the employee sustained over a period of time. In that case, the Board held that in schedule
award claims wherein the injury is sustained over a period of time, to determine the “date of
injury” the Office must ascertain the date of last exposure to employment factors as well as the
date of the medical evaluation which substantiates the degree of permanent impairment. In this
case, appellant sustained his injury as a result of a traumatic injury which occurred on
June 20, 2000. Therefore, the proper pay rate is determined by the date of injury or the date of
disability, not the date of last exposure or the date of medical examination wherein permanent
impairment is determined. Accordingly, the Office properly determined that pay rate as of the
date of appellant’s disability with regard to impairment for the right upper extremity.
As to the left upper extremity there is evidence in the record that appellant sustained a
consequential injury to his left upper extremity due to overuse of his right upper extremity. The
Office never officially accepted that appellant sustained an injury to his left upper extremity.
This is necessary as a preliminary matter prior to the determination of the date of the effective
rate of pay for a schedule award for the left upper extremity. Accordingly, the Board finds that
this case is not in posture for decision with regard to the date of the effective rate of pay for the
injury to the left upper extremity, and will remand the case in order for the Office to officially

15

53 ECAB 623 (2002).

6

accept appellant’s claim for an injury to the left upper extremity and, if necessary, recalculate the
amount of the schedule award based on any change in the effective date of pay rate.
CONCLUSION
Appellant has no more than 14 percent impairment of the left upper extremity and 15
percent impairment of the right upper extremity. The Board further finds that the Office properly
determined appellant’s rate of pay for his right upper extremity impairment. However, the case
is remanded for further consideration with regard to the rate of pay for appellant’s left upper
extremity impairment, in accordance with this decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 22, 2006 is affirmed in part and vacated in part, and
this case is remanded for further consideration consistent with this opinion.
Issued: January 7, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

